Exhibit 10.9

 

Morgan Stanley & Co. International plc
c/o Morgan Stanley & Co. LLC
1585 Broadway, 5th Floor
New York, NY 10036

 

February 13, 2014

 

To:                             AMAG Pharmaceuticals, Inc.
1100 Winter Street
Waltham, Massachusetts 02451
Attention:                                         Mr. Frank E. Thomas:
Executive Vice President, Chief Operating Officer
Telephone No.:             (617) 498-3377
Facsimile No.:                   (617) 588-0475

 

Re:                             Additional Call Option Transaction

 

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the call option transaction entered into between Morgan
Stanley & Co. International plc (“Dealer”) and AMAG Pharmaceuticals, Inc.
(“Counterparty”) as of the Trade Date specified below (the “Transaction”).  This
letter agreement constitutes a “Confirmation” as referred to in the ISDA Master
Agreement specified below.  This Confirmation shall replace any previous
agreements and serve as the final documentation for the Transaction.

 

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”) are incorporated into this
Confirmation.  In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern.  Certain defined terms
used herein are based on terms that are defined in the Prospectus dated
November 6, 2013, as supplemented by the Prospectus Supplement dated
February 11, 2014 (as so supplemented, the “Prospectus”) relating to the
Convertible Senior Notes due 2019 (as originally issued by Counterparty, the
“Convertible Notes” and each USD 1,000 principal amount of Convertible Notes, a
“Convertible Note”) issued by Counterparty in an aggregate initial principal
amount of USD 175,000,000 (as increased by up to an aggregate principal amount
of USD 25,000,000 if and to the extent that the Underwriters (as defined herein)
exercises its option to purchase additional Convertible Notes pursuant to the
Underwriting Agreement (as defined herein)) pursuant to an Indenture for Senior
Debt Securities to be dated February 14, 2014 (the “Base Indenture”), as
supplemented by a Supplemental Indenture thereto to be dated February 14, 2014
(the “Supplemental Indenture”) between Counterparty and Wilmington Trust,
National Association, as trustee (the Base Indenture as so supplemented, the
“Indenture”).  In the event of any inconsistency between the terms defined in
the Prospectus, the Indenture and this Confirmation, this Confirmation shall
govern.  The parties acknowledge that this Confirmation is entered into on the
date hereof with the understanding that (i) definitions set forth in the
Supplemental Indenture which are also defined herein by reference to the
Supplemental Indenture and (ii) sections of the Supplemental Indenture that are
referred to herein will conform to the descriptions thereof in the Prospectus. 
If any such definitions in the Indenture or any such sections of the Indenture
differ from the descriptions thereof in the Prospectus, the descriptions thereof
in the Prospectus will govern for purposes of this Confirmation.  The parties
further acknowledge that the Supplemental Indenture section numbers used herein
are based on the draft of the Supplemental Indenture dated as of February 10,
2014, and if any such section numbers are changed in the Supplemental Indenture
as executed, the parties will amend this Confirmation in good faith to preserve
the intent of the parties.  Subject to the foregoing, references to the
Supplemental Indenture herein are references to the Supplemental Indenture as in
effect on the date of its execution and, if the Supplemental Indenture is
amended following such date, any such amendment will be disregarded for purposes
of this Confirmation unless the parties agree otherwise in writing.

 

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

 

1.                                      This Confirmation evidences a complete
and binding agreement between Dealer and Counterparty as to the terms of the
Transaction to which this Confirmation relates.  This Confirmation shall
supplement, form a part of, and be subject to an agreement in the form of the
2002 ISDA Master Agreement (the “Agreement”) as if Dealer and

 

--------------------------------------------------------------------------------


 

Counterparty had executed an agreement in such form (but without any Schedule
except for (i) U.S. Dollars (“USD”) as the Termination Currency, (ii) the
election that the “Cross Default” provisions of Section 5(a)(vi) of the
Agreement will apply to Counterparty and Dealer as if (w) the phrase “, or
becoming capable at such time of being declared,” were deleted from
Section 5(a)(vi)(1) of the Agreement, (x) (1) the “Threshold Amount” with
respect to Dealer were three percent (3%) of shareholders’ equity of Dealer as
of the Trade Date and (2) the “Threshold Amount” with respect to Counterparty
were USD 15,000,000 (y) “Specified Indebtedness” had the meaning specified in
Section 14 of the Agreement, except that such term shall not include obligations
in respect of deposits received in the ordinary course of Dealer’s banking
business and (z) the following language were added to the end of such
Section 5(a)(vi): “Notwithstanding the foregoing, a default under subsection
(2) hereof shall not constitute an Event of Default if (1) the default was
caused solely by error or omission of an administrative or operational nature;
(2) funds were available to enable the party to make the payment when due; and
(3) the payment is made within two Local Business Days of such party’s receipt
of written notice of its failure to pay.” and (iii) the election of the laws of
the State of New York as the governing law (without reference to choice of law
doctrine)) on the Trade Date.  In the event of any inconsistency between
provisions of the Agreement and this Confirmation, this Confirmation will
prevail for the purpose of the Transaction to which this Confirmation relates. 
The parties hereby agree that no transaction other than the Transaction to which
this Confirmation relates shall be governed by the Agreement.

 

2.             The terms of the particular Transaction to which this
Confirmation relates are as follows:

 

General Terms.

 

Trade Date:

 

February 13, 2014

 

 

 

Effective Date:

 

The third Exchange Business Day immediately prior to the Premium Payment Date

 

 

 

Option Style:

 

“Modified American”, as described under “Procedures for Exercise” below

 

 

 

Option Type:

 

Call

 

 

 

Buyer:

 

Counterparty

 

 

 

Seller:

 

Dealer

 

 

 

Shares:

 

The common stock of Counterparty, par value USD 0.01 per share (Exchange symbol
“AMAG”).

 

 

 

Number of Options:

 

25,000. For the avoidance of doubt, the Number of Options shall be reduced by
any Options exercised by Counterparty. In no event will the Number of Options be
less than zero.

 

 

 

Applicable Percentage:

 

20%

 

 

 

Option Entitlement:

 

A number equal to the product of the Applicable Percentage and 36.9079.

 

 

 

Strike Price:

 

USD 27.0945

 

 

 

Premium:

 

USD 994,000

 

 

 

Premium Payment Date:

 

February 14, 2014

 

 

 

Exchange:

 

The NASDAQ Global Select Market

 

 

 

Related Exchange(s):

 

All Exchanges

 

2

--------------------------------------------------------------------------------


 

Excluded Provisions:

 

Section 14.04(h) and Section 14.03 of the Supplemental Indenture.

 

Procedures for Exercise.

 

Conversion Date:

 

With respect to any conversion of a Convertible Note, the date on which the
Holder (as such term is defined in the Supplemental Indenture) of such
Convertible Note satisfies all of the requirements for conversion thereof as set
forth in Section 14.02(b) of the Supplemental Indenture; provided that in no
event shall a Conversion Date be deemed to occur hereunder (and no Option shall
be exercised or deemed to be exercised hereunder) with respect to any
Convertible Note surrendered for conversion in respect of which Counterparty has
elected to designate (and such designation is accepted) a financial institution
for exchange in lieu of conversion of such Convertible Note pursuant to
Section 14.13 of the Supplemental Indenture (regardless of whether such
financial institution delivers any amounts due in respect of such Convertible
Note).

 

 

 

 

 

Free Convertibility Date:

 

May 15, 2018

 

 

 

 

 

Expiration Time:

 

The Valuation Time

 

 

 

 

 

Expiration Date:

 

February 15, 2019, subject to earlier exercise.

 

 

 

 

 

Multiple Exercise:

 

Applicable, as described under “Automatic Exercise” below.

 

 

 

 

 

Automatic Exercise:

 

Notwithstanding Section 3.4 of the Equity Definitions, and subject to
Section 9(h)(ii), on each Conversion Date a number of Options equal to (i) the
number of Convertible Notes in denominations of USD 1,000 as to which such
Conversion Date has occurred minus (ii) the number of Options that are or are
deemed to be automatically exercised on such Conversion Date under the Base Call
Option Transaction Confirmation letter agreement dated February 11, 2014 between
Dealer and Counterparty (the “Base Call Option Confirmation”), shall be deemed
to be automatically exercised; provided that such Options shall be exercised or
deemed exercised only if Counterparty has provided a Notice of Exercise to
Dealer in accordance with “Notice of Exercise” below.

 

 

 

 

 

Notwithstanding the foregoing, in no event shall the number of Options that are
exercised or deemed exercised hereunder exceed the Number of Options.

 

 

 

Notice of Exercise:

 

Notwithstanding anything to the contrary in the Equity Definitions or under
“Automatic Exercise” above, in order to exercise any Options, Counterparty must
notify Dealer in writing before 5:00 p.m. (New York City time) on the Scheduled
Valid Day immediately preceding the scheduled first day of the Settlement
Averaging Period for the Options being exercised (the “Notice Deadline”) of

 

3

--------------------------------------------------------------------------------


 

 

 

(i) the number of such Options, (ii) the scheduled first day of the Settlement
Averaging Period and the scheduled Settlement Date, (iii) the Relevant
Settlement Method for such Options, and (iv) if the settlement method for the
related Convertible Notes is not Settlement in Shares or Settlement in Cash
(each as defined below), the fixed amount of cash per Convertible Note that
Counterparty has elected to deliver to Holders (as such term is defined in the
Supplemental Indenture) of the related Convertible Notes (the “Specified Cash
Amount”); provided that in respect of any Options relating to Convertible Notes
with a Conversion Date occurring on or after the Free Convertibility Date,
(A) such notice may be given on or prior to the second Scheduled Valid Day
immediately preceding the Expiration Date (the “Final Notice Deadline”) and need
only specify the information required in clause (i) above, and (B) if the
Relevant Settlement Method for such Options is (x) Net Share Settlement and the
Specified Cash Amount is not USD 1,000, (y) Cash Settlement or (z) Combination
Settlement, Dealer shall have received a separate notice (the “Notice of Final
Settlement Method”) in respect of all such Convertible Notes before 5:00 p.m.
(New York City time) on the Free Convertibility Date specifying the information
required in clauses (iii) and (iv) above. Counterparty acknowledges its
responsibilities under applicable securities laws, and in particular Section 9
and Section 10(b) of the Exchange Act (as defined below) and the rules and
regulations thereunder, in respect of any election of a settlement method with
respect to the Convertible Notes; provided further, that notwithstanding the
foregoing, any Notice of Exercise or Notice of Final Settlement Method and the
related automatic exercise of the related Options shall be effective if given
after the Notice Deadline or the Final Notice Deadline, as the case may be, but
prior to 5:00 p.m. (New York City time) on the fifth Scheduled Valid Day
following such Notice Deadline or such Final Notice Deadline, as applicable,
except that with respect to any Options in respect of which such Notice of
Exercise or such Notice of Final Settlement Method, as the case may be, is
delivered after such Notice Deadline or such Final Notice Deadline, as
applicable, pursuant to this proviso, the Calculation Agent shall have the right
(i) to postpone the Settlement Date and (ii) to adjust the number of Shares
and/or amount of cash deliverable by Dealer with respect to such Options in a
commercially reasonable manner as appropriate to reflect the additional costs
and expenses (including trading losses) incurred by Dealer in connection with
its hedging activities as a result of Dealer not having received such Notice of
Exercise or such Notice of Final Settlement Method, as the case may be, on or
prior to such Notice Deadline or such Final Notice Deadline, as applicable.

 

4

--------------------------------------------------------------------------------


 

 

Valuation Time:

 

At the close of trading of the regular trading session on the Exchange; provided
that if the principal trading session is extended, the Calculation Agent shall
determine the Valuation Time in its reasonable discretion.

 

 

 

Market Disruption Event:

 

Section 6.3(a) of the Equity Definitions is hereby replaced in its entirety by
the following:

 

 

 

 

 

“‘Market Disruption Event’ means, in respect of a Share, (i) a failure by the
primary United States national or regional securities exchange or market on
which the Shares are listed or admitted for trading to open for trading during
its regular trading session or (ii) the occurrence or existence prior to
1:00 p.m. (New York City time) on any Scheduled Valid Day for the Shares for
more than one half-hour period in the aggregate during regular trading hours of
any suspension or limitation imposed on trading (by reason of movements in price
exceeding limits permitted by the relevant stock exchange or otherwise) in the
Shares or in any options contracts or futures contracts relating to the Shares.”

 

Settlement Terms.

 

Settlement Method:

 

For any Option, Net Share Settlement; provided that if the Relevant Settlement
Method set forth below for such Option is not Net Share Settlement, then the
Settlement Method for such Option shall be such Relevant Settlement Method, but
only if Counterparty shall have notified Dealer of the Relevant Settlement
Method in the Notice of Exercise or Notice of Final Settlement Method, as
applicable, for such Option.

 

 

 

Relevant Settlement Method:

 

In respect of any Option:

 

 

 

 

 

(i) if Counterparty has elected to settle its conversion obligations in respect
of the related Convertible Note (A) entirely in Shares pursuant to
Section 14.02(a)(iv)(A) of the Supplemental Indenture (together with cash in
lieu of fractional Shares) (such settlement method, “Settlement in Shares”),
(B) in a combination of cash and Shares pursuant to Section 14.02(a)(iv)(C) of
the Supplemental Indenture with a Specified Cash Amount less than USD 1,000
(such settlement method, “Low Cash Combination Settlement”) or (C) in a
combination of cash and Shares pursuant to Section 14.02(a)(iv)(C) of the
Supplemental Indenture with a Specified Cash Amount equal to USD 1,000, then, in
each case, the Relevant Settlement Method for such Option shall be Net Share
Settlement;

 

 

 

 

 

(ii) if Counterparty has elected to settle its conversion obligations in respect
of the related Convertible Note in a combination of cash and Shares pursuant to
Section 14.02(a)(iv)(C) of the Supplemental Indenture with a Specified Cash
Amount greater than USD 1,000, then the

 

5

--------------------------------------------------------------------------------


 

 

 

Relevant Settlement Method for such Option shall be Combination Settlement; and

 

 

 

 

 

 

 

(iii) if Counterparty has elected to settle its conversion obligations in
respect of the related Convertible Note entirely in cash pursuant to
Section 14.02(a)(iv)(B) of the Supplemental Indenture (such settlement method,
“Settlement in Cash”), then the Relevant Settlement Method for such Option shall
be Cash Settlement.

 

 

 

 

 

Net Share Settlement:

 

If Net Share Settlement is applicable to any Option exercised or deemed
exercised hereunder, Dealer will deliver to Counterparty, on the relevant
Settlement Date for each such Option, a number of Shares (the “Net Share
Settlement Amount”) equal to the sum, for each Valid Day during the Settlement
Averaging Period for each such Option, of (i) (a) the Daily Option Value for
such Valid Day, divided by (b) the Relevant Price on such Valid Day, divided by
(ii) the number of Valid Days in the Settlement Averaging Period; provided that,
for any Option exercised or deemed exercised hereunder on a Conversion Date
occurring on or after the Free Convertibility Date, in no event shall the Net
Share Settlement Amount for any Option exceed a number of Shares equal to the
Applicable Limit for such Option divided by the Applicable Limit Price on the
Settlement Date for such Option.

 

 

 

 

 

 

Dealer will pay cash in lieu of delivering any fractional Shares to be delivered
with respect to any Net Share Settlement Share Amount valued at the Relevant
Price for the last Valid Day of the Settlement Averaging Period.

 

 

 

Combination Settlement:

 

If Combination Settlement is applicable to any Option exercised or deemed
exercised hereunder, Dealer will pay or deliver, as the case may be, to
Counterparty, on the relevant Settlement Date for each such Option:

 

 

 

 

 

(i)    cash (the “Combination Settlement Cash Amount”) equal to the sum, for
each Valid Day during the Settlement Averaging Period for such Option, of (A) an
amount (the “Daily Combination Settlement Cash Amount”) equal to the lesser of
(1) the product of (x) the Applicable Percentage and (y) the Specified Cash
Amount minus USD 1,000 and (2) the Daily Option Value, divided by (B) the number
of Valid Days in the Settlement Averaging Period; provided that if the
calculation in clause (A) above results in zero or a negative number for any
Valid Day, the Daily Combination Settlement Cash Amount for such Valid Day shall
be deemed to be zero; and

 

 

 

 

 

(ii)   Shares (the “Combination Settlement Share Amount”) equal to the sum, for
each Valid Day during the Settlement Averaging Period for such Option, of a
number of Shares for such Valid Day

 

6

--------------------------------------------------------------------------------


 

 

 

(the “Daily Combination Settlement Share Amount”) equal to (A) (1) the Daily
Option Value on such Valid Day minus the Daily Combination Settlement Cash
Amount for such Valid Day, divided by (2) the Relevant Price on such Valid Day,
divided by (B) the number of Valid Days in the Settlement Averaging Period;
provided that if the calculation in sub-clause (A)(1) above results in zero or a
negative number for any Valid Day, the Daily Combination Settlement Share Amount
for such Valid Day shall be deemed to be zero;

 

 

 

 

 

provided that, for any Option exercised or deemed exercised hereunder on a
Conversion Date occurring on or after the Free Convertibility Date, in no event
shall the sum of (x) the Combination Settlement Cash Amount for any Option and
(y) the Combination Settlement Share Amount for such Option multiplied by the
Applicable Limit Price on the Settlement Date for such Option, exceed the
Applicable Limit for such Option.

 

 

 

 

 

Dealer will pay cash in lieu of delivering any fractional Shares to be delivered
with respect to any Combination Settlement Share Amount valued at the Relevant
Price for the last Valid Day of the Settlement Averaging Period.

 

 

 

Cash Settlement:

 

If Cash Settlement is applicable to any Option exercised or deemed exercised
hereunder, in lieu of Section 8.1 of the Equity Definitions, Dealer will pay to
Counterparty, on the relevant Settlement Date for each such Option, an amount of
cash (the “Cash Settlement Amount”) equal to the sum, for each Valid Day during
the Settlement Averaging Period for such Option, of (i) the Daily Option Value
for such Valid Day, divided by (ii) the number of Valid Days in the Settlement
Averaging Period.

 

 

 

Daily Option Value:

 

For any Valid Day, an amount equal to (i) the Option Entitlement on such Valid
Day, multiplied by (ii) the Relevant Price on such Valid Day less the Strike
Price on such Valid Day; provided that if the calculation contained in clause
(ii) above results in a negative number, the Daily Option Value for such Valid
Day shall be deemed to be zero. In no event will the Daily Option Value be less
than zero.

 

 

 

Applicable Limit:

 

For any Option, an amount of cash equal to the Applicable Percentage multiplied
by the excess of (i) the aggregate of (A) the amount of cash, if any, paid to
the Holder of the related Convertible Note upon conversion of such Convertible
Note and (B) the number of Shares, if any, delivered to the Holder of the
related Convertible Note upon conversion of such Convertible Note, in each case,
as determined pursuant to the terms of the Supplemental Indenture, multiplied by
the Applicable Limit Price on the Settlement Date for such Option, over
(ii) USD 1,000.

 

7

--------------------------------------------------------------------------------


 

Applicable Limit Price:

 

On any day, the opening price as displayed under the heading “Op” on Bloomberg
page AMAG <equity> (or any successor thereto).

 

 

 

Valid Day:

 

A day on which (i) there is no Market Disruption Event and (ii) trading in the
Shares generally occurs on the Exchange or, if the Shares are not then listed on
the Exchange, on the principal other United States national or regional
securities exchange on which the Shares are then listed or, if the Shares are
not then listed on a United States national or regional securities exchange, on
the principal other market on which the Shares are then listed or admitted for
trading. If the Shares are not so listed or admitted for trading, “Valid Day”
means a Business Day.

 

 

 

Scheduled Valid Day:

 

A day that is scheduled to be a Valid Day on the principal United States
national or regional securities exchange or market on which the Shares are
listed or admitted for trading. If the Shares are not so listed or admitted for
trading, “Scheduled Valid Day” means a Business Day.

 

 

 

Business Day:

 

Any day other than a Saturday, a Sunday or a day on which the Federal Reserve
Bank of New York is authorized or required by law or executive order to close or
be closed.

 

 

 

Relevant Price:

 

On any Valid Day, the per Share volume-weighted average price as displayed under
the heading “Bloomberg VWAP” on Bloomberg page AMAG <equity> AQR (or its
equivalent successor page if such page is not available) in respect of the
period from the scheduled opening time of the Exchange to the Scheduled Closing
Time of the Exchange on such Valid Day (or if such volume-weighted average price
is unavailable or is manifestly inaccurate, the market value of one Share on
such Valid Day, as determined by the Calculation Agent using, if practicable, a
volume-weighted average method). The Relevant Price will be determined without
regard to after hours trading or any other trading outside of the regular
trading session trading hours.

 

 

 

Settlement Averaging Period:

 

For any Option and regardless of the Settlement Method applicable to such
Option:

 

 

 

 

 

(i)    if the related Conversion Date occurs prior to the Free Convertibility
Date, the 80 consecutive Valid Days commencing on, and including, the third
Valid Day following such Conversion Date; provided that if the Notice of
Exercise for such Option specifies that Settlement in Shares or Low Cash
Combination Settlement applies to the related Convertible Note, the Settlement
Averaging Period shall be the 160 consecutive Valid Day period commencing on,
and including, the third Valid Day immediately following such Conversion Date;
or

 

8

--------------------------------------------------------------------------------


 

 

 

(ii)   if the related Conversion Date occurs on or following the Free
Convertibility Date, the 80 consecutive Valid Days commencing on, and including,
the 82nd Scheduled Valid Day immediately prior to the Expiration Date; provided
that if the Notice of Exercise or Notice of Final Settlement Method, as
applicable, for such Option specifies that Settlement in Shares or Low Cash
Combination Settlement applies to the related Convertible Note, the Settlement
Averaging Period shall be the 160 consecutive Valid Days commencing on, and
including, the 162nd Scheduled Valid Day immediately prior to the Expiration
Date.

 

 

 

Settlement Date:

 

For any Option, the third Business Day immediately following the final Valid Day
of the Settlement Averaging Period for such Option.

 

 

 

Settlement Currency:

 

USD

 

 

 

Other Applicable Provisions:

 

The provisions of Sections 9.1(c), 9.8, 9.9 and 9.11 of the Equity Definitions
will be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Settled”. “Share
Settled” in relation to any Option means that Net Share Settlement or
Combination Settlement is applicable to that Option.

 

 

 

Representation and Agreement:

 

Notwithstanding anything to the contrary in Equity Definitions (including, but
not limited to, Section 9.11 thereof), the parties acknowledge that (i) any
Shares delivered to Counterparty shall be, upon delivery, subject to
restrictions and limitations arising from Counterparty’s status as issuer of the
Shares under applicable securities laws, (ii) Dealer may deliver any Shares
required to be delivered hereunder in certificated form in lieu of delivery
through the Clearance System and (iii) any Shares delivered to Counterparty may
be “restricted securities” (as defined in Rule 144 under the Securities Act of
1933, as amended (the “Securities Act”)).

 

3.                                      Additional Terms applicable to the
Transaction.

 

Adjustments applicable to the Transaction:

 

Potential Adjustment Events:

 

Notwithstanding Section 11.2(e) of the Equity Definitions, a “Potential
Adjustment Event” means an occurrence of any event or condition, as set forth
in, and determined pursuant to, any Dilution Adjustment Provision, that would
result in an adjustment under the Supplemental Indenture to the “Conversion
Rate” or the composition of a “unit of Reference Property” or to any “Last
Reported Sale Price,” “Daily VWAP,” “Daily Conversion Value” or “Daily
Settlement Amount” (each as defined in the Supplemental Indenture). For the
avoidance of doubt, Dealer shall not have any delivery or payment obligation
hereunder, and no adjustment shall be

 

9

--------------------------------------------------------------------------------


 

 

 

made to the terms of the Transaction, on account of (x) any distribution of
cash, property or securities by Counterparty to holders of the Convertible Notes
(upon conversion or otherwise) or (y) any other transaction in which holders of
the Convertible Notes are entitled to participate, in each case, in lieu of an
adjustment under the Supplemental Indenture of the type referred to in the
immediately preceding sentence (including, without limitation, pursuant to the
fourth sentence of Section 14.04(c) of the Supplemental Indenture or the fourth
sentence of Section 14.04(d) of the Supplemental Indenture).

 

 

 

Method of Adjustment:

 

Calculation Agent Adjustment, which means that, notwithstanding
Section 11.2(c) of the Equity Definitions, upon any Potential Adjustment Event,
the Calculation Agent shall make an adjustment to any one or more of the Strike
Price, Number of Options, Option Entitlement and any other variable relevant to
the exercise, settlement or payment for the Transaction corresponding to the
adjustment(s) under the Supplemental Indenture; provided that, notwithstanding
the foregoing, if the Calculation Agent in good faith disagrees with any
adjustment to the Convertible Notes that involves an exercise of discretion by
Counterparty or its board of directors (including, without limitation, pursuant
to Section 14.05 of the Supplemental Indenture or in connection with any
proportional adjustment or the determination of the fair value of any
securities, property, rights or other assets), then in each such case, the
Calculation Agent will determine the adjustment to be made to any one or more of
the Strike Price, Number of Options, Option Entitlement and any other variable
relevant to the exercise, settlement or payment for the Transaction in a
commercially reasonable manner; provided, further, that, notwithstanding the
foregoing, if any Potential Adjustment Event occurs during the Settlement
Averaging Period but no adjustment was made to any Convertible Note under the
Supplemental Indenture because the relevant Holder (as such term is defined in
the Supplemental Indenture) was deemed to be a record owner of the underlying
Shares on the related Conversion Date, then the Calculation Agent shall make an
adjustment, as determined by it, to the terms hereof in order to account for
such Potential Adjustment Event.

 

 

 

Dilution Adjustment Provisions:

 

Sections 14.04(a), 14.04(b), 14.04(c), 14.04(d) and 14.04(e) and Section 14.05
of the Supplemental Indenture.

 

 

 

 

Extraordinary Events applicable to the Transaction:

 

 

 

 

 

Merger Events:

 

Applicable; provided that notwithstanding Section 12.1(b) of the Equity
Definitions, a “Merger Event” means the occurrence of any event or condition set
forth in the definition of “Share Exchange Event” in Section 14.07 of the
Supplemental Indenture.

 

 

10

--------------------------------------------------------------------------------


 

Tender Offers:

 

Not Applicable

 

 

 

Consequence of Merger Events:

 

Notwithstanding Section 12.2 of the Equity Definitions, upon the occurrence of a
Merger Event, the Calculation Agent shall make a corresponding adjustment, to
the extent an analogous adjustment is made under the Supplemental Indenture, to
any one or more of the nature of the Shares, Strike Price, Number of Options,
Option Entitlement and any other variable relevant to the exercise, settlement
or payment for the Transaction; provided, however, that such adjustment shall be
made without regard to any adjustment to the Conversion Rate pursuant to any
Excluded Provision.

 

 

 

 

 

If, in respect of any Merger Event to which the immediately preceding paragraph
applies, the adjustments to be made in accordance with such paragraph would
result in Counterparty being different from the issuer of the Shares, then with
respect to such Merger Event, as a condition precedent to the adjustments
contemplated in the immediately preceding paragraph, Dealer, the Issuer of the
Affected Shares and the entity that will be the Issuer of the New Shares shall,
prior to consummation of such Merger Event, have entered into such documentation
containing agreements relating to “tacking” and “holding period” related
considerations under U.S. securities law and credit exposure assumed by Dealer
as the result Merger Event, as reasonably requested by Dealer that Dealer has
determined, in its good faith, reasonable judgment, to be reasonably necessary
or appropriate to allow Dealer to continue as a party to the Transaction, as
adjusted under the immediately preceding paragraph, and to preserve its hedging
or hedge unwind activities in connection with the Transaction in a manner
compliant with applicable legal, and regulatory requirements, and if such
conditions are not met or if the Calculation Agent determines that no adjustment
under the immediately preceding paragraph will produce a commercially reasonable
result, then the consequences set forth in Section 12.2(e)(ii) of the Equity
Definitions shall apply to such Merger Event (as if Merger Event were as defined
in Section 12.1(b) of the Equity Definitions).

 

 

 

Nationalization, Insolvency or Delisting:

 

Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective

 

11

--------------------------------------------------------------------------------


 

 

 

successors), such exchange or quotation system shall thereafter be deemed to be
the Exchange.

 

 

 

Additional Disruption Events:

 

 

 

 

 

Change in Law:

 

Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the word “Shares” with the phrase “Hedge
Positions” in clause (X) thereof and (ii) inserting the parenthetical
“(including, for the avoidance of doubt and without limitation, adoption or
promulgation of new regulations authorized or mandated by existing statute)” at
the end of clause (A) thereof.

 

 

 

Failure to Deliver:

 

Applicable

 

 

 

Hedging Disruption:

 

Applicable; provided that:

 

 

 

 

 

(i)             Section 12.9(a)(v) of the Equity Definitions is hereby amended
by inserting the following three phrases at the end of such Section:

 

 

 

 

 

“For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms. For purposes of the immediately preceding sentence, a de minimis increase
in the cost of acquiring, establishing, re-establishing, substituting,
maintaining, unwinding or disposing of any transaction(s) or asset(s) that the
Hedging Party deems necessary to hedge the equity price risk of entering into
and performing its obligations with respect to the relevant Transaction shall
not give rise to a Hedging Disruption.”; and

 

 

 

 

 

(ii)          Section 12.9(b)(iii) of the Equity Definitions is hereby amended
by inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.

 

 

 

Increased Cost of Hedging:

 

Not Applicable

 

 

 

Loss of Stock Borrow:

 

Not Applicable

 

 

 

Increased Cost of Stock Borrow:

 

Not Applicable

 

 

 

Hedging Party:

 

For all applicable Additional Disruption Events, Dealer.

 

 

 

Determining Party:

 

For all applicable Extraordinary Events, Dealer.

 

 

 

Non-Reliance:

 

Applicable.

 

 

 

Agreements and Acknowledgements

 

 

Regarding Hedging Activities:

 

Applicable

 

12

--------------------------------------------------------------------------------


 

Additional Acknowledgments:

 

Applicable

 

 

 

 

4.     Calculation Agent.

 

Dealer, whose judgments, determinations and calculations shall be made in good
faith and in a commercially reasonable manner. Following any determination or
calculation by the Calculation Agent hereunder, upon a written request by
Counterparty, the Calculation Agent shall promptly provide to Counterparty by
e-mail to the e-mail address provided by Counterparty in such request a report
(in a commonly used file format for the storage and manipulation of financial
data) displaying in reasonable detail the basis for such determination or
calculation (including any assumptions used in making such determination or
calculation), it being understood that the Calculation Agent shall not be
obligated to disclose any confidential or proprietary models or any confidential
or proprietary information used by it for such determination or calculation.

 

5.     Account Details.

 

 

 

 

 

 

 

 

 

 

 

(a)   Account for payments to Counterparty: To Be Advised

 

 

 

Account for delivery of Shares to Counterparty: To Be Advised

 

 

 

 

 

(b)   Account for payments to Dealer:

 

 

 

 

 

 

 

 

 

 

 

Bank:

Citibank, N.A.

 

 

 

SWIFT:

CITIUS33

 

 

 

Bank Routing:

021-000-089

 

 

 

Acct Name:

Morgan Stanley and Co.

 

 

 

 

 

 

 

Account for delivery of Shares from Dealer:

 

 

 

 

 

 

 

To be provided by Dealer.

 

 

 

 

 

 

 

6.     Offices.

 

 

 

 

 

(a)         The Office of Counterparty for the Transaction is: Inapplicable,
Counterparty is not a Multibranch Party.

 

 

 

 

 

(b)   The Office of Dealer for the Transaction is: New York

 

 

 

 

 

Morgan Stanley & Co. International plc

 

 

 

c/o Morgan Stanley & Co. LLC

 

 

 

1585 Broadway, 5th Floor

 

 

 

New York, NY 10036

 

 

 

 

 

 

 

7.     Notices.

 

 

 

 

 

 

 

(a)   Address for notices or communications to Counterparty:

 

 

 

 

 

AMAG Pharmaceuticals, Inc.

 

 

 

Attention:

Frank Thomas: Executive Vice President, Chief Operating Officer

 

Telephone No.:

(617) 498-3377

 

 

 

Facsimile No.:

(617) 588-0475

 

 

 

13

--------------------------------------------------------------------------------


 

(b)           Address for notices or communications to Dealer:

 

 

 

Morgan Stanley & Co. International plc

 

 

c/o Morgan Stanley & Co. LLC

 

 

1585 Broadway, 5th Floor

 

 

New York, NY 10036

 

 

Attention:Usman Khan

 

 

Telephone:

(212) 761-0955

 

 

Facsimile:

(212) 507-4261

 

 

Email:

usman.s.khan@morganstanley.com

 

 

 

With a copy to:

 

 

Morgan Stanley & Co. International

 

 

c/o Morgan Stanley & Co.

 

 

1221 Avenue of the Americas, 34th Floor

 

 

New York, NY 10020

 

 

Attention:

Anthony Cicia

Telephone:

(212) 762-4828

Facsimile:

(212) 507-4338

Email:

Anthony.Cicia@morganstanley.com

 

8.             Representations and Warranties of Counterparty.

 

Each of the representations and warranties of Counterparty set forth in
Section 3 of the Underwriting Agreement (the “Underwriting Agreement”), dated as
of February 11, 2014, between Counterparty and J.P. Morgan Securities LLC, as
representative of the Underwriters party thereto (the “Underwriters”), are true
and correct and are hereby deemed to be repeated to Dealer as if set forth
herein.  Counterparty hereby further represents and warrants to Dealer on the
date hereof and on and as of the Premium Payment Date that:

 

(a)                                 Counterparty has all necessary corporate
power and authority to execute, deliver and perform its obligations in respect
of the Transaction; such execution, delivery and performance have been duly
authorized by all necessary corporate action on Counterparty’s part; and this
Confirmation has been duly and validly executed and delivered by Counterparty
and constitutes its valid and binding obligation, enforceable against
Counterparty in accordance with its terms, subject to applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and similar laws
affecting creditors’ rights and remedies generally, and subject, as to
enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity) and except that
rights to indemnification and contribution hereunder may be limited by federal
or state securities laws or public policy relating thereto.

 

(b)                                 Neither the execution and delivery of this
Confirmation nor the incurrence or performance of obligations of Counterparty
hereunder will conflict with or result in a breach of the certificate of
incorporation or by-laws (or any equivalent documents) of Counterparty, or any
applicable law or regulation, or any order, writ, injunction or decree of any
court or governmental authority or agency, or any agreement or instrument filed
as an exhibit to Counterparty’s Form 10-K filed on March 4, 2013, as amended,
Form 10-Q filed on May 6, 2013, Form 10-Q filed on August 7, 2013, Form 10-Q
filed on November 6, 2013 or Form 10-K filed on February 10, 2014, in each case,
with the Securities and Exchange Commission, as updated by any subsequent
filings, to which Counterparty or any of its subsidiaries is a party or by which
Counterparty or any of its subsidiaries is bound or to which Counterparty or any
of its subsidiaries is subject, or constitute a default under, or result in the
creation of any lien under, any such agreement or instrument.

 

(c)                                  No consent, approval, authorization, or
order of, or filing with, any governmental agency or body or any court is
required in connection with the execution, delivery or performance by
Counterparty of this Confirmation, except such as have been obtained or made and
such as may be required under the Securities Act or state securities laws.

 

14

--------------------------------------------------------------------------------


 

(d)                                 Counterparty is not and, after consummation
of the transactions contemplated hereby, will not be required to register as an
“investment company” as such term is defined in the Investment Company Act of
1940, as amended.

 

(e)                                  Counterparty is an “eligible contract
participant” (as such term is defined in Section 1a(18) of the Commodity
Exchange Act, as amended, other than a person that is an eligible contract
participant under Section 1a(18)(C) of the Commodity Exchange Act).

 

(f)                                   Counterparty is not, on the date hereof,
in possession of any material non-public information with respect to
Counterparty or the Shares.

 

(g)                                  To Counterparty’s knowledge, no state or
local (including any non-U.S. jurisdiction’s) law, rule, regulation or
regulatory order applicable to the Shares would give rise to any reporting,
consent, registration or other requirement (including without limitation a
requirement to obtain prior approval from any person or entity) as a result of
Dealer or its affiliates owning or holding (however defined) Shares.

 

(h)                                 Counterparty (A) is capable of evaluating
investment risks independently, both in general and with regard to all
transactions and investment strategies involving a security or securities;
(B) will exercise independent judgment in evaluating the recommendations of any
broker-dealer or its associated persons, unless it has otherwise notified the
broker-dealer in writing; and (C) has total assets of at least $50 million.

 

(i)                                     Counterparty has all necessary corporate
power and authority to execute, deliver and perform its obligations in respect
of the Amendment Agreement (the “Amendment”) dated as of February 11, 2014
delivered by Counterparty to Dealer and entitled “Amendment to Rights Plan”;
such execution, delivery and performance have been duly authorized by all
necessary corporate action on Counterparty’s part; and the Amendment has been
duly and validly executed and delivered by Counterparty and constitutes its
valid and binding obligation, enforceable against Counterparty in accordance
with its terms.

 

(j)                                    Neither the execution and delivery of the
Amendment nor the incurrence or performance of obligations of Counterparty
thereunder will conflict with or result in a breach of the certificate of
incorporation or by-laws (or any equivalent documents) of Counterparty, or any
applicable law or regulation, or any order, writ, injunction or decree of any
court or governmental authority or agency, or any agreement or instrument filed
as an exhibit to Counterparty’s Form 10-K filed on March 4, 2013, as amended,
Form 10-Q filed on May 6, 2013, Form 10-Q filed on August 7, 2013, Form 10-Q
filed on November 6, 2013 or Form 10-K filed on February 10, 2014, in each case,
with the Securities and Exchange Commission, as updated by any subsequent
filings, to which Counterparty or any of its subsidiaries is a party or by which
Counterparty or any of its subsidiaries is bound or to which Counterparty or any
of its subsidiaries is subject, or constitute a default under, or result in the
creation of any lien under, any such agreement or instrument, or breach or
constitute a default under any agreements or contracts of Counterparty or any of
its subsidiaries.

 

9.             Other Provisions.

 

(a)                                 Opinions.  Counterparty shall deliver to
Dealer an opinion of counsel (subject to customary qualifications, assumptions
and exceptions), dated as of the Trade Date, with respect to the matters set
forth in Sections 8(a), 8(b), 8(c), 8(i) and 8(j) of this Confirmation. 
Delivery of such opinion to Dealer shall be a condition precedent for the
purpose of Section 2(a)(iii) of the Agreement with respect to each obligation of
Dealer under Section 2(a)(i) of the Agreement.  In addition, in connection with
the entry into or consummation of any Inversion Transaction, Counterparty shall
deliver to Dealer an opinion of counsel (subject to customary qualifications,
assumptions and exceptions), dated as of the date of such Inversion Transaction,
with respect to the matters set forth in Sections 8(a), 8(b), 8(c), 8(i) and
8(j) of this Confirmation (as if references therein to (i) “execute, deliver”
were replaced with “assume”, (ii) “execution, delivery” and “execution and

 

15

--------------------------------------------------------------------------------


 

delivery” were replaced with “assumption” and (iii) “executed and delivered”
were replaced with “assumed”); provided that no such opinion shall be required
in respect of the matters set forth in Sections 8(i) and 8(j) of this
Confirmation if the issuer of the Shares following such Inversion Transaction
does not have a rights plan, “poison pill” or similar agreement in effect. 
“Inversion Transaction” means any Merger Event (as such term is defined in
Section 12.1(b) of the Equity Definitions without regard to any amendment to
such definition in this Confirmation), reincorporation of Counterparty,
corporate inversion of Counterparty or similar transaction pursuant to which
(x) the consideration for the Shares includes (or, at the option of a holder of
Shares, may include) shares of an entity or person that is not a corporation or
is not organized under the laws of the United States, any State thereof or the
District of Columbia, (y) the Counterparty following such Merger Event,
reincorporation of Counterparty or corporate inversion of Counterparty is
organized in a jurisdiction other than the United States, any State thereof or
the District of Columbia or (z) the Counterparty following such Merger Event,
reincorporation of Counterparty, corporate inversion of Counterparty or similar
transaction will not be a corporation.

 

(b)                                 Repurchase Notices.  Counterparty shall, on
any day on which Counterparty effects any repurchase of Shares, promptly give
Dealer a written notice of such repurchase (a “Repurchase Notice”) on such day
if following such repurchase, the number of outstanding Shares as determined on
such day is (i) less than 21,175,000 (in the case of the first such notice) or
(ii) thereafter more than 590,000 less than the number of Shares included in the
immediately preceding Repurchase Notice.  Counterparty agrees to indemnify and
hold harmless Dealer and its affiliates and their respective officers,
directors, employees, affiliates, advisors, agents and controlling persons
(each, an “Indemnified Person”) from and against any and all losses (including
losses relating to Dealer’s commercially reasonable hedging activities as a
consequence of becoming, or of the risk of becoming, a Section 16 “insider”,
including without limitation, any forbearance from commercially reasonable
hedging activities or cessation of commercially reasonable hedging activities
and any losses in connection therewith with respect to the Transaction), claims,
damages, judgments, liabilities and reasonable expenses (including reasonable
attorney’s fees), joint or several, which an Indemnified Person may become
subject to, as a result of Counterparty’s failure to provide Dealer with a
Repurchase Notice on the day and in the manner specified in this paragraph, and
to reimburse, within 30 days, upon written request, each of such Indemnified
Persons for any reasonable legal or other expenses incurred in connection with
investigating, preparing for, providing testimony or other evidence in
connection with or defending any of the foregoing.  If any suit, action,
proceeding (including any governmental or regulatory investigation), claim or
demand shall be brought or asserted against the Indemnified Person as a result
of Counterparty’s failure to provide Dealer with a Repurchase Notice in
accordance with this paragraph, such Indemnified Person shall promptly notify
Counterparty in writing.  Counterparty shall not be liable to the extent that
the Indemnified Person fails to notify Counterparty within a commercially
reasonable period of time of any action commenced against it in respect of which
indemnity may be sought hereunder.  In addition, Counterparty shall not be
liable for any settlement of any proceeding contemplated by this paragraph that
is effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, Counterparty agrees to indemnify
any Indemnified Person from and against any loss or liability by reason of such
settlement or judgment.  Counterparty shall not, without the prior written
consent of the Indemnified Person, effect any settlement of any pending or
threatened proceeding contemplated by this paragraph that is in respect of which
any Indemnified Person is a party and indemnity could have been sought hereunder
by such Indemnified Person, unless such settlement includes an unconditional
release of such Indemnified Person from all liability on claims that are the
subject matter of such proceeding on terms reasonably satisfactory to such
Indemnified Person.  If the indemnification provided for in this paragraph is
unavailable to an Indemnified Person or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then Counterparty hereunder,
in lieu of indemnifying such Indemnified Person thereunder, shall contribute to
the amount paid or payable by such Indemnified Person as a result of such
losses, claims, damages or liabilities.  The remedies provided for in this
paragraph (b) are not exclusive and shall not limit any rights or remedies

 

16

--------------------------------------------------------------------------------


 

which may otherwise be available to any Indemnified Person at law or in equity. 
The indemnity and contribution agreements contained in this paragraph shall
remain operative and in full force and effect regardless of the termination of
the Transaction.

 

(c)                                  Regulation M.  Counterparty is not on the
Trade Date engaged in a distribution, as such term is used in Regulation M under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), of any
securities of Counterparty, other than (i) a distribution meeting the
requirements of the exception set forth in Rules 101(b)(10) and 102(b)(7) of
Regulation M and (ii) the distribution of the Convertible Notes.  Counterparty
shall not, until the second Scheduled Trading Day immediately following the
Effective Date, engage in any such distribution.

 

(d)                                 No Manipulation.  Counterparty is not
entering into the Transaction to create actual or apparent trading activity in
the Shares (or any security convertible into or exchangeable for the Shares) or
to raise or depress or otherwise manipulate the price of the Shares (or any
security convertible into or exchangeable for the Shares) or otherwise in
violation of the Exchange Act.

 

(e)                                  Transfer or Assignment.

 

(i)                                     Counterparty shall have the right to
transfer or assign its rights and obligations hereunder with respect to all, but
not less than all, of the Options hereunder (such Options, the “Transfer
Options”); provided that such transfer or assignment shall be subject to
reasonable conditions that Dealer may impose, including but not limited, to the
following conditions:

 

(A)                               With respect to any Transfer Options,
Counterparty shall not be released from its notice and indemnification
obligations pursuant to Section 9(b) or any obligations under Section 9(m) or
9(r) of this Confirmation;

 

(B)                               Any Transfer Options shall only be transferred
or assigned to a third party that is a United States person (as defined in the
Internal Revenue Code of 1986, as amended);

 

(C)                               Such transfer or assignment shall be effected
on terms, including any reasonable undertakings by such third party (including,
but not limited to, an undertaking with respect to compliance with applicable
securities laws in a manner that, in the reasonable judgment of Dealer, will not
expose Dealer to material risks under applicable securities laws) and execution
of any documentation and delivery of legal opinions with respect to securities
laws and other matters by such third party and Counterparty, as are reasonably
requested and reasonably satisfactory to Dealer;

 

(D)                               Dealer will not, as a result of such transfer
and assignment, be required to pay the transferee on any payment date an amount
under Section 2(d)(i)(4) of the Agreement greater than an amount that Dealer
would have been required to pay to Counterparty in the absence of such transfer
and assignment;

 

(E)                                An Event of Default, Potential Event of
Default or Termination Event will not occur as a result of such transfer and
assignment;

 

(F)                                 Without limiting the generality of clause
(B), Counterparty shall cause the transferee to make such Payee Tax
Representations and to provide such tax documentation as may be reasonably
requested by Dealer to permit Dealer to determine that results described in
clauses (D) and (E) will not occur upon or after such transfer and assignment;
and

 

(G)                               Counterparty shall be responsible for all
reasonable costs and expenses, including reasonable counsel fees, incurred by
Dealer in connection with such transfer or assignment.

 

17

--------------------------------------------------------------------------------


 

(ii)                                  Dealer may transfer or assign all or any
part of its rights or obligations under the Transaction (A) without
Counterparty’s consent, to any third party (including, without limitation, any
affiliate of Dealer) organized in the United States that has a rating at the
time of such transfer or assignment for its long term, unsecured and
unsubordinated indebtedness from either Standard and Poor’s Rating Group, Inc.
or its successor (“S&P”) or Moody’s Investor Service, Inc. (“Moody’s”) (or, if
both S&P and Moody’s ceases to rate such debt, by a substitute rating agency
mutually agreed by Counterparty and Dealer) that is equal to or better than
Dealer’s credit rating from such agency on the date hereof, or (B) with
Counterparty’s consent, to any other third party (including, without limitation,
any affiliate of Dealer) organized in the United States with a rating for its
long term, unsecured and unsubordinated indebtedness from either S&P or Moody’s
(or, if both S&P and Moody’s ceases to rate such debt, by a substitute rating
agency mutually agreed by Counterparty and Dealer) that is equal to or better
than Dealer’s credit rating from such agency at the time of the transfer;
provided, in each case, that if such transfer or assignment would result in any
tax withholding obligation of the transferee in respect of any tax and such
withholding tax, without application of this sentence, would not be an
Indemnifiable Tax, such tax shall be treated as an Indemnifiable Tax if such
withholding tax obligation would not have applied to Dealer or such withholding
tax would have been an Indemnifiable Tax of Dealer.  Without limiting the
foregoing, no transfer or assignment by Dealer shall be permitted hereunder that
would result in the occurrence of an Event of Default, Potential Event of
Default or Termination Event.  If at any time at which (A) the Section 16
Percentage exceeds 7.5%, (B) the Option Equity Percentage exceeds 14.5%, or
(C) the Share Amount exceeds the Applicable Share Limit (if any applies) (any
such condition described in clauses (A), (B) or (C), an “Excess Ownership
Position”), Dealer is unable after using its commercially reasonable efforts to
effect a transfer or assignment of Options to a third party in accordance with
the two, immediately preceding sentences on pricing terms reasonably acceptable
to Dealer and within a time period reasonably acceptable to Dealer such that no
Excess Ownership Position exists, then Dealer may designate any Exchange
Business Day as an Early Termination Date with respect to a portion of the
Transaction (the “Terminated Portion”), such that following such partial
termination no Excess Ownership Position exists.  Dealer shall notify
Counterparty of an Excess Ownership Position with respect to which it intends to
seek a transfer or assignment as soon as reasonably practicable after becoming
aware of such Excess Ownership Position.  In the event that Dealer so designates
an Early Termination Date with respect to a portion of the Transaction, a
payment shall be made pursuant to Section 6 of the Agreement as if (1) an Early
Termination Date had been designated in respect of a Transaction having terms
identical to the Transaction and a Number of Options equal to the number of
Options underlying the Terminated Portion, (2) Counterparty were the sole
Affected Party with respect to such partial termination and (3) the Terminated
Portion were the sole Affected Transaction (and, for the avoidance of doubt, the
provisions of Section 9(k) shall apply to any amount that is payable by Dealer
to Counterparty pursuant to this sentence as if Counterparty was not the
Affected Party).   The “Section 16 Percentage” as of any day is the fraction,
expressed as a percentage, (A) the numerator of which is the number of Shares
that Dealer and each person subject to aggregation of Shares with Dealer under
Section 13 or Section 16 of the Exchange Act and rules promulgated thereunder
directly or indirectly beneficially own (as defined under Section 13 or
Section 16 of the Exchange Act and rules promulgated thereunder) and (B) the
denominator of which is the number of Shares outstanding.  The “Option Equity
Percentage” as of any day is the fraction, expressed as a percentage, (A) the
numerator of which is the sum of (1) the product of the Number of Options and
the Option Entitlement and (2) the aggregate number of Shares underlying any
other call option transaction sold by Dealer to Counterparty, and (B) the
denominator of which is the number of Shares outstanding.  The “Share Amount” as
of any day is the number of Shares that Dealer and any person whose ownership
position would be aggregated with that of Dealer (Dealer or any such person, a
“Dealer Person”) under any law, rule, regulation, regulatory order or
organizational documents or contracts

 

18

--------------------------------------------------------------------------------


 

of Counterparty that are, in each case, applicable to ownership of Shares
(“Applicable Restrictions”), owns, beneficially owns, constructively owns,
controls, holds the power to vote or otherwise meets a relevant definition of
ownership under any Applicable Restriction, as determined by Dealer in its
reasonable discretion.  The “Applicable Share Limit” means a number of Shares
equal to (A) the minimum number of Shares that could give rise to reporting or
registration obligations (other than any Form 13F, Schedule 13D or Schedule 13G
filing under the Exchange Act) or other requirements (including obtaining prior
approval from any person or entity) of a Dealer Person, or would result in an
adverse effect on a Dealer Person, under any Applicable Restriction, as
determined by Dealer in its reasonable discretion, minus (B) 1% of the number of
Shares outstanding.

 

(iii)                               Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing Dealer to purchase, sell,
receive or deliver any Shares or other securities, or make or receive any
payment in cash, to or from Counterparty, Dealer may designate any of its
affiliates to purchase, sell, receive or deliver such Shares or other
securities, or to make or receive such payment in cash, and otherwise to perform
Dealer’s obligations in respect of the Transaction and any such designee may
assume such obligations.  Dealer shall be discharged of its obligations to
Counterparty to the extent of any such performance.

 

(f)                                   Staggered Settlement.  If upon advice of
counsel with respect to applicable legal and regulatory requirements, including
any requirements relating to Dealer’s commercially reasonable hedging activities
hereunder, Dealer reasonably determines that it would not be practicable or
advisable to deliver, or to acquire Shares to deliver, any or all of the Shares
to be delivered by Dealer on any Settlement Date for the Transaction, Dealer
may, by notice to Counterparty on or prior to any Settlement Date (a “Nominal
Settlement Date”), elect to deliver the Shares on two or more dates (each, a
“Staggered Settlement Date”) as follows:

 

(i)                                     in such notice, Dealer will specify to
Counterparty the related Staggered Settlement Dates (the first of which will be
such Nominal Settlement Date and the last of which will be no later than the
twentieth (20th) Exchange Business Day following such Nominal Settlement Date)
and the number of Shares that it will deliver on each Staggered Settlement Date;

 

(ii)                                  the aggregate number of Shares that Dealer
will deliver to Counterparty hereunder on all such Staggered Settlement Dates
will equal the number of Shares that Dealer would otherwise be required to
deliver on such Nominal Settlement Date;

 

(iii)                               if the Net Share Settlement terms or the
Combination Settlement terms set forth above were to apply on the Nominal
Settlement Date, then the Net Share Settlement terms or the Combination
Settlement terms, as the case may be, will apply on each Staggered Settlement
Date, except that the Shares otherwise deliverable on such Nominal Settlement
Date will be allocated among such Staggered Settlement Dates as specified by
Dealer in the notice referred to in clause (i) above; and

 

(iv)                              when specifying Staggered Settlement Dates
pursuant to this Section 9(f), Dealer shall specify the fewest number of
Staggered Settlement Dates as is practicable under the circumstances.

 

(g)                                  Role of Agent.  Morgan Stanley & Co. LLC
(“MS&CO”) is acting as agent for both parties but does not guarantee the
performance of either party. (i) Neither Dealer nor Counterparty shall contact
the other with respect to any matter relating to the Transaction without the
direct involvement of MS&CO; (ii) MS&CO, Dealer and Counterparty each hereby
acknowledges that any transactions by Dealer or MS&CO with respect to Shares
will be undertaken by Dealer as principal for its own account; (iii) all of the
actions to be taken by Dealer and MS&CO in connection with the Transaction shall
be taken by Dealer or MS&CO independently and without any advance or subsequent
consultation with Counterparty; and (iv) MS&CO is hereby authorized

 

19

--------------------------------------------------------------------------------


 

to act as agent for Counterparty only to the extent required to satisfy the
requirements of Rule 15a-6 under the Exchange Act in respect of the Transaction.

 

(h)                                 Additional Termination Events.

 

(i)                                     Notwithstanding anything to the contrary
in this Confirmation if an event of default with respect to Counterparty occurs
that results in an acceleration of the Convertible Notes under the terms of the
Convertible Notes as set forth in Section 6.02 of the Supplemental Indenture,
then such event of default shall constitute an Additional Termination Event
applicable to the Transaction and, with respect to such Additional Termination
Event, (A) Counterparty shall be deemed to be the sole Affected Party, (B) the
Transaction shall be the sole Affected Transaction and (C) Dealer shall be the
party entitled to designate an Early Termination Date pursuant to
Section 6(b) of the Agreement.

 

(ii)                                  Notwithstanding anything to the contrary
in this Confirmation, the receipt by Dealer from Counterparty, within the
applicable time period set forth under “Notice of Exercise” above, of any Notice
of Exercise in respect of Options that relate to Convertible Notes as to which
additional Shares would be added to the Conversion Rate pursuant to
Section 14.03 of the Supplemental Indenture in connection with a “Make-Whole
Fundamental Change” (as defined in the Supplemental Indenture) shall constitute
an Additional Termination Event as provided in this Section 9(h)(ii).  Upon
receipt of any such Notice of Exercise, Dealer shall designate an Exchange
Business Day following such Additional Termination Event (which Exchange
Business Day shall in no event be earlier than the related settlement date for
such Convertible Notes) as an Early Termination Date (and Dealer shall use its
reasonable efforts to designate such Early Termination Date so that the related
payment hereunder in respect of the Make-Whole Conversion Options will occur on
(or as promptly as reasonably practicable after) the related settlement for the
conversion of the relevant Convertible Notes) with respect to the portion of
this Transaction corresponding to a number of Options (the “Make-Whole
Conversion Options”) equal to the lesser of (A) the number of such Options
specified in such Notice of Exercise minus the number of “Make-Whole Conversion
Options” (as defined in the Base Call Option Confirmation), if any, that relate
to such Convertible Notes and (B) the Number of Options as of the date Dealer
designates such Early Termination Date and, as of such date, the Number of
Options shall be reduced by the number of Make-Whole Conversion Options.  Any
payment hereunder with respect to such termination shall be calculated pursuant
to Section 6 of the Agreement as if (1) an Early Termination Date had been
designated in respect of a Transaction having terms identical to this
Transaction and a Number of Options equal to the number of Make-Whole Conversion
Options, (2) Counterparty were the sole Affected Party with respect to such
Additional Termination Event and (3) the terminated portion of the Transaction
were the sole Affected Transaction (and, for the avoidance of doubt, in
determining the amount payable pursuant to Section 6 of the Agreement, the
Calculation Agent shall not take into account any adjustments to the Option
Entitlement that result from corresponding adjustments to the Conversion Rate
pursuant to Section 14.03 of the Supplemental Indenture); provided that the
amount of cash deliverable in respect of such early termination by Dealer to
Counterparty shall not be greater than the product of (x) the Applicable
Percentage and (y) the excess of (I) (1) the number of Make-Whole Conversion
Options, multiplied by (2) the Conversion Rate (after taking into account any
applicable adjustments to the Conversion Rate pursuant to Section 14.03 of the
Supplemental Indenture), multiplied by (3) the per Share opening price as
displayed under the heading “Op” on Bloomberg page AMAG <equity> (or any
successor thereto) on the date on which Shares are delivered upon conversion to
Holders of the Convertible Notes corresponding to such Make-Whole Conversion
Options over (II) the aggregate principal amount of such Convertible Notes, as
determined by the Calculation Agent in a commercially reasonable manner.

 

20

--------------------------------------------------------------------------------


 

(i)                                     Amendments to Equity Definitions.

 

(i)                                     Section 12.6(a)(ii) of the Equity
Definitions is hereby amended by (1) deleting from the fourth line thereof the
word “or” after the word “official” and inserting a comma therefor, and
(2) deleting the semi-colon at the end of subsection (B) thereof and inserting
the following words therefor “or (C) the occurrence of any of the events
specified in Section 5(a)(vii)(1) through (9) of the ISDA Master Agreement with
respect to that Issuer.”

 

(ii)                                  Section 12.9(b)(i) of the Equity
Definitions is hereby amended by (1) replacing “either party may elect” with
“Dealer may elect” and (2) replacing “notice to the other party” with “notice to
Counterparty” in the first sentence of such section.

 

(j)                                    Setoff.  Each party waives any and all
rights it may have to set off obligations arising under the Agreement and the
Transaction against other obligations between the parties, whether arising under
any other agreement, applicable law or otherwise.

 

(k)                                 Alternative Calculations and Payment on
Early Termination and on Certain  Extraordinary Events.  If (a) an Early
Termination Date (whether as a result of an Event of Default or a Termination
Event) occurs or is designated with respect to the Transaction or (b) the
Transaction is cancelled or terminated upon the occurrence of an Extraordinary
Event (except as a result of (i) a Nationalization, Insolvency or Merger Event
in which the consideration to be paid to holders of Shares consists solely of
cash, (ii) a Merger Event that is within Counterparty’s control, or (iii) an
Event of Default in which Counterparty is the Defaulting Party or a Termination
Event in which Counterparty is the Affected Party other than an Event of Default
of the type described in Section 5(a)(iii), (v), (vi), (vii) or (viii) of the
Agreement or a Termination Event of the type described in Section 5(b) of the
Agreement, in each case that resulted from an event or events outside
Counterparty’s control), and if Dealer would owe any amount to Counterparty
pursuant to Section 6(d)(ii) of the Agreement or any Cancellation Amount
pursuant to Article 12 of the Equity Definitions (any such amount, a “Payment
Obligation”), then Dealer shall satisfy the Payment Obligation by the Share
Termination Alternative (as defined below), unless (a) Counterparty gives
irrevocable telephonic notice to Dealer, confirmed in writing within one
Scheduled Trading Day, no later than 12:00 p.m. (New York City time) on the
Merger Date, Announcement Date (in the case of a Nationalization, Insolvency or
Delisting), Early Termination Date or date of cancellation, as applicable, of
its election that the Share Termination Alternative shall not apply,
(b) Counterparty remakes the representation set forth in Section 8(f) as of the
date of such election and (c) Dealer agrees, in its sole discretion, to such
election, in which case the provisions of Section 12.7 or Section 12.9 of the
Equity Definitions, or the provisions of Section 6(d)(ii) of the Agreement, as
the case may be, shall apply.

 

Share Termination Alternative:

 

If applicable, Dealer shall deliver to Counterparty the Share Termination
Delivery Property on, or within a commercially reasonable period of time after,
the date when the relevant Payment Obligation would otherwise be due pursuant to
Section 12.7 or 12.9 of the Equity Definitions or Section 6(d)(ii) and 6(e) of
the Agreement, as applicable (the “Share Termination Payment Date”), in
satisfaction of such Payment Obligation in the manner reasonably requested by
Counterparty free of payment.

 

 

 

Share Termination Delivery Property:

 

A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of a security therein with an
amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price.

 

21

--------------------------------------------------------------------------------


 

Share Termination Unit Price:

 

The value to Dealer of property contained in one Share Termination Delivery
Unit, as determined by the Calculation Agent in its good faith discretion by
commercially reasonable means and notified by the Calculation Agent to Dealer at
the time of notification of the Payment Obligation. For the avoidance of doubt,
the parties agree that in determining the Share Termination Delivery Unit Price
the Calculation Agent may consider the purchase price paid in connection with
the purchase of Share Termination Delivery Property.

 

 

 

Share Termination Delivery Unit:

 

One Share or, if the Shares have changed into cash or any other property or the
right to receive cash or any other property as the result of a
Nationalization, Insolvency or Merger Event (any such cash or other property,
the “Exchange Property”), a unit consisting of the type and amount of such
Exchange Property received by a holder of one Share (without consideration of
any requirement to pay cash or other consideration in lieu of fractional amounts
of any securities) in such Nationalization, Insolvency or Merger Event, as
determined by the Calculation Agent.

 

 

 

Failure to Deliver:

 

Applicable

 

 

 

Other applicable provisions:

 

If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9 and 9.11 (as modified above) of the Equity Definitions and the provisions
set forth opposite the caption “Representation and Agreement” in Section 2 will
be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Termination Settled”
and all references to “Shares” shall be read as references to “Share Termination
Delivery Units”. “Share Termination Settled” in relation to the Transaction
means that the Share Termination Alternative is applicable to the Transaction.

 

(l)                                     Waiver of Jury Trial.  Each party
waives, to the fullest extent permitted by applicable law, any right it may have
to a trial by jury in respect of any suit, action or proceeding relating to the
Transaction.  Each party (i) certifies that no representative, agent or attorney
of either party has represented, expressly or otherwise, that such other party
would not, in the event of such a suit, action or proceeding, seek to enforce
the foregoing waiver and (ii) acknowledges that it and the other party have been
induced to enter into the Transaction, as applicable, by, among other things,
the mutual waivers and certifications provided herein.

 

(m)                             Registration.  Counterparty hereby agrees that
if, in the good faith reasonable judgment of Dealer, based on the advice of
counsel, the Shares (“Hedge Shares”) acquired by Dealer for the purpose of
hedging its obligations pursuant to the Transaction cannot be sold in the public
market by Dealer without registration under the Securities Act (other than any
such Hedge Shares that were, at the time of acquisition by Dealer, “restricted
securities” (as defined in Rule 144 under the Securities Act)), Counterparty
shall, at its election, either (i) in order to allow Dealer to sell the Hedge
Shares in a registered offering, make available to Dealer an effective
registration statement under the Securities Act and enter into an agreement, in
form and substance reasonably

 

22

--------------------------------------------------------------------------------


 

satisfactory to Dealer, substantially in the form of an underwriting agreement
for a registered secondary offering of equity securities of similar size;
provided, however, that if Dealer, in its sole reasonable discretion, is not
satisfied with access to due diligence materials, the results of its due
diligence investigation, or the procedures and documentation for the registered
offering referred to above, then clause (ii) of this paragraph shall apply at
the election of Counterparty or (ii) in order to allow Dealer to sell the Hedge
Shares in a private placement, enter into a private placement agreement
substantially similar to private placement purchase agreements customary for
private placements of equity securities of similar size, in form and substance
reasonably satisfactory to Dealer (in which case, the Calculation Agent shall
make any commercially reasonable adjustments to the terms of the Transaction
that are necessary, in its reasonable judgment, to compensate Dealer for any
discount from the public market price of the Shares incurred on the sale of
Hedge Shares in a private placement).

 

(n)                                 Tax Disclosure.  Effective from the date of
commencement of discussions concerning the Transaction, Counterparty and each of
its employees, representatives, or other agents may disclose to any and all
persons, without limitation of any kind, the tax treatment and tax structure of
the Transaction and all materials of any kind (including opinions or other tax
analyses) that are provided to either party by the other relating to such tax
treatment and tax structure.

 

(o)                                 Right to Extend.  Dealer may postpone or
add, in whole or in part, any Valid Day or Valid Days during the Settlement
Averaging Period or any other date of valuation, payment or delivery by Dealer,
with respect to some or all of the Options hereunder, if Dealer reasonably
determines (i) in its discretion, that such action is reasonably necessary or
appropriate to preserve Dealer’s commercially reasonable hedging or hedge unwind
activity hereunder in light of existing liquidity conditions or (ii) based on
the advice of counsel, to enable Dealer to effect purchases of Shares in
connection with its commercially reasonable hedging, hedge unwind or settlement
activity hereunder in a manner that would, if Dealer were Counterparty or an
affiliated purchaser of Counterparty, be in compliance with applicable legal,
regulatory or self-regulatory requirements, or with related policies and
procedures applicable to Dealer.

 

(p)                                 Status of Claims in Bankruptcy.  Dealer
acknowledges and agrees that this Confirmation is not intended to convey to
Dealer rights against Counterparty with respect to the Transaction that are
senior to the claims of common stockholders of Counterparty in any United States
bankruptcy proceedings of Counterparty; provided that nothing herein shall limit
or shall be deemed to limit Dealer’s right to pursue remedies in the event of a
breach by Counterparty of its obligations and agreements with respect to the
Transaction; provided, further, that nothing herein shall limit or shall be
deemed to limit Dealer’s rights in respect of any transactions other than the
Transaction.

 

(q)                                 Securities Contract; Swap Agreement.  The
parties hereto intend for (i) the Transaction to be a “securities contract” and
a “swap agreement” as defined in the Bankruptcy Code (Title 11 of the United
States Code) (the “Bankruptcy Code”), and the parties hereto to be entitled to
the protections afforded by, among other Sections, Sections 362(b)(6),
362(b)(17), 546(e), 546(g), 555 and 560 of the Bankruptcy Code, (ii) a party’s
right to liquidate the Transaction and to exercise any other remedies upon the
occurrence of any Event of Default under the Agreement with respect to the other
party to constitute a “contractual right” as described in the Bankruptcy Code,
and (iii) each payment and delivery of cash, securities or other property
hereunder to constitute a “margin payment” or “settlement payment” and a
“transfer” as defined in the Bankruptcy Code.

 

(r)                                    Notice of Certain Other Events.
Counterparty covenants and agrees that:

 

(i)                                     promptly following the public
announcement of the results of any election by the holders of Shares with
respect to the consideration due upon consummation of any Merger Event,
Counterparty shall give Dealer written notice of the types and amounts of
consideration that holders of Shares have elected to receive upon consummation
of such Merger Event (the date of such notification, the “Consideration
Notification Date”); provided that in no event shall the Consideration
Notification Date be later than the date on which such Merger Event is
consummated; and

 

23

--------------------------------------------------------------------------------


 

(ii)                                  promptly following any adjustment to the
Convertible Notes in connection with any Potential Adjustment Event or Merger
Event, Counterparty shall give Dealer written notice of the details of such
adjustment.

 

(s)                                   Wall Street Transparency and
Accountability Act.  In connection with Section 739 of the Wall Street
Transparency and Accountability Act of 2010 (“WSTAA”), the parties hereby agree
that neither the enactment of WSTAA or any regulation under the WSTAA, nor any
requirement under WSTAA or an amendment made by WSTAA, shall limit or otherwise
impair either party’s otherwise applicable rights to terminate, renegotiate,
modify, amend or supplement this Confirmation or the Agreement, as applicable,
arising from a termination event, force majeure, illegality, increased costs,
regulatory change or similar event under this Confirmation, the Equity
Definitions incorporated herein, or the Agreement (including, but not limited
to, rights arising from Change in Law, Hedging Disruption, Increased Cost of
Hedging, an Excess Ownership Position, or Illegality (as defined in the
Agreement)).

 

(t)                                    Agreements and Acknowledgements Regarding
Hedging. Counterparty understands, acknowledges and agrees that: (A) at any time
on and prior to the Expiration Date, Dealer and its affiliates may buy or sell
Shares or other securities or buy or sell options or futures contracts or enter
into swaps or other derivative securities in order to adjust its hedge position
with respect to the Transaction; (B) Dealer and its affiliates also may be
active in the market for Shares other than in connection with hedging activities
in relation to the Transaction; (C) Dealer shall make its own determination as
to whether, when or in what manner any hedging or market activities in
securities of Issuer shall be conducted and shall do so in a manner that it
deems appropriate to hedge its price and market risk with respect to the
Relevant Prices; and (D) any market activities of Dealer and its affiliates with
respect to Shares may affect the market price and volatility of Shares, as well
as the Relevant Prices, each in a manner that may be adverse to Counterparty.

 

(u)                                 Early Unwind. In the event the sale of the
“Option Securities” (as defined in the Underwriting Agreement) is not
consummated with the Underwriters for any reason, or Counterparty fails to
deliver to Dealer opinions of counsel as required pursuant to Section 9(a), in
each case by 5:00 p.m. (New York City time) on the Premium Payment Date, or such
later date as agreed upon by the parties (the Premium Payment Date or such later
date, the “Early Unwind Date”), the Transaction shall automatically terminate
(the “Early Unwind”) on the Early Unwind Date and (i) the Transaction and all of
the respective rights and obligations of Dealer and Counterparty under the
Transaction shall be cancelled and terminated and (ii) each party shall be
released and discharged by the other party from and agrees not to make any claim
against the other party with respect to any obligations or liabilities of the
other party arising out of and to be performed in connection with the
Transaction either prior to or after the Early Unwind Date.  Each of Dealer and
Counterparty represents and acknowledges to the other that upon an Early Unwind,
all obligations with respect to the Transaction shall be deemed fully and
finally discharged.

 

(v)                                 Payment by Counterparty. In the event that,
following payment of the Premium, (i) an Early Termination Date occurs or is
designated with respect to the Transaction as a result of a Termination Event or
an Event of Default (other than an Event of Default arising under
Section 5(a)(ii) or 5(a)(iv) of the Agreement) and, as a result, Counterparty
owes to Dealer an amount calculated under Section 6(e) of the Agreement, or
(ii) Counterparty owes to Dealer, pursuant to Section 12.7 or Section 12.9 of
the Equity Definitions, an amount calculated under Section 12.8 of the Equity
Definitions, such amount shall be deemed to be zero.

 

(w)                               Inversion Transaction.  Counterparty shall not
enter into or consummate any Inversion Transaction unless the successor
Counterparty immediately following such Inversion Transaction repeats to Dealer
immediately following such Inversion Transaction the representations and
warranties set forth in Sections 8(a), 8(b), 8(c), 8(i) and 8(j) of this
Confirmation (as if references therein to (i) “execute, deliver” were replaced
with “assume”, (ii) “execution, delivery” and “execution and delivery” were
replaced with “assumption” and (iii) “executed and delivered” were replaced with
“assumed”).  Notwithstanding anything to the contrary in this Confirmation if
Counterparty enters into or consummates any Inversion Transaction pursuant to
which

 

24

--------------------------------------------------------------------------------


 

Counterparty following such Inversion Transaction is organized under the laws of
a jurisdiction other than the Islands of Bermuda, the Netherlands, Belgium,
Switzerland, Luxembourg, the Republic of Ireland, Canada or the United Kingdom,
then such Inversion Transaction shall constitute an Additional Termination Event
applicable to the Transaction and, with respect to such Additional Termination
Event, (A) Counterparty shall be deemed to be the sole Affected Party, (B) the
Transaction shall be the sole Affected Transaction and (C) Dealer shall be the
party entitled to designate an Early Termination Date pursuant to
Section 6(b) of the Agreement.  If, at any time following the occurrence of any
Inversion Transaction, Dealer reasonably determines in its good faith judgment
that (x) such Inversion Transaction has had a material adverse effect on
Dealer’s rights and obligations under the Transaction or (y) Dealer would incur
an increased (as compared with circumstances existing on the Trade Date) amount
of tax, duty, expense or fee (other than brokerage commissions and excluding
(I) any de minimis increased amount of tax, duty, expense or fee and (II) any
such increased amount that is incurred solely due to the deterioration of the
creditworthiness of Dealer), to (1) acquire, establish, re-establish,
substitute, maintain, unwind or dispose of any transaction(s) or asset(s) it
deems necessary to hedge the economic risk of entering into and performing its
obligations with respect to the Transaction, or (2) realize, recover or remit
the proceeds of any such transaction(s) or asset(s) (each of the events
described in clause (x) and clause (y) above, an “Inversion Event”), then, in
either case, Dealer shall give prompt notice to Counterparty of such Inversion
Event.  Concurrently with delivering such notice, Dealer shall give notice to
Counterparty of a commercially reasonable Price Adjustment that Dealer
determines, in its good faith, commercially reasonable judgment, appropriate to
account for the economic effect on the Transaction of such Inversion Event and
provide Counterparty with supporting documentation for such Price Adjustment
(unless Dealer determines in its good faith, commercially reasonable judgment
that no Price Adjustment will produce a commercially reasonably result, in which
case Dealer shall so notify Counterparty).  Unless Dealer determines in its good
faith, commercially reasonable judgment that no Price Adjustment will produce a
commercially reasonably result, within two Scheduled Trading Days of receipt of
such notice, Counterparty shall notify Dealer that it elects to (A) agree to
amend the Transaction to take into account such Price Adjustment or (B) pay
Dealer an amount determined by Dealer (and in respect of which Dealer has
provided to Counterparty supporting documentation) that corresponds to such
Price Adjustment (and, in each case, Counterparty shall be deemed to have
repeated the representation set forth in Section 8(f) of this Confirmation as of
the date of such election).  If Counterparty fails to give such notice to Dealer
of its election by the end of that second Scheduled Trading Day, or if Dealer
determines in its good faith, commercially reasonable judgment that no Price
Adjustment will produce a commercially reasonably result, then such failure or
such determination, as the case may be, shall constitute an Additional
Termination Event applicable to the Transaction and, with respect to such
Additional Termination Event, (1) Counterparty shall be deemed to be the sole
Affected Party, (2) the Transaction shall be the sole Affected Transaction and
(3) Dealer shall be the party entitled to designate an Early Termination Date
pursuant to Section 6(b) of the Agreement.  For the avoidance of doubt, the
parties hereto agree and acknowledge that the occurrence of an Inversion Event
shall not preclude the occurrence of one or more additional, subsequent
Inversion Events, it being understood and agreed that any Price Adjustment
described in clause (A) above and/or any payment described in clause (B) above
shall be calculated without duplication in respect of any prior such Price
Adjustment and/or payment.

 

(x)                                 Counterparts.  This Confirmation may be
executed in several counterparts, each of which shall be deemed an original but
all of which together shall constitute one and the same instrument.

 

25

--------------------------------------------------------------------------------


 

Please confirm that the foregoing correctly sets forth the terms of the
agreement between Dealer and Counterparty with respect to the Transaction, by
manually signing this Confirmation or this page hereof as evidence of agreement
to such terms and providing the other information requested herein and returning
an executed copy to us.

 

 

Very truly yours,

 

 

 

 

 

 

MORGAN STANLEY & CO.
INTERNATIONAL PLC

 

 

 

 

 

 

 

 

By:

/s/ Joseba Picaza

 

 

Name:

Joseba Picaza

 

 

Title:

Executive Director

 

 

 

 

 

 

 

 

MORGAN STANLEY & CO. LLC
as Agent

 

 

 

 

 

 

 

 

By:

/s/ Scott McDavid

 

 

Name:

Scott McDavid

 

 

Title:

Managing Director

 

 

 

 

 

 

Accepted and confirmed
as of the Trade Date:

 

 

 

AMAG Pharmaceuticals, Inc.

 

 

 

 

 

By:

/s/ William K. Heiden

 

 

Authorized Signatory

 

Name:

William K. Heiden, President and Chief
Executive Officer

 

 

--------------------------------------------------------------------------------